Mr. Justice Negrón Fernández,
dissenting.
San Juan, Puerto Rico, March 25, 1966
After carefully studying the evidence heard in this case, I dissent from that part of the judgment which modifies that of the trial court from 6 months in jail to $100 fine.
As a general rule, except in cases in which it may be indispensable, I would prefer to remand to the trial court, for new judgment, any case in which this Court believes that it should grant to defendant the benefit of the amendment introduced in Act No. 141 of July 20, 1960 (Sess. Laws, p. 402) by Act No. 6 of April 30, 1965 (Sess. Laws, p. 9), authorizing the imposition of a fine in lieu of or in addition to jail. This is so because I consider that our intervention in the trial court’s discretion in the imposition of penalties when there is a new state of law — nonexistent at the time of the judgment rendered by the trial court as in this case— creates an undesirable sensation of insecurity and uncertainty in the judges of the Superior Court as to the propriety and correctness of penalties imposed by them other than fine, or *378which are not the minimum fine,, which I consider detrimental to the judicial process and to the reiterated norms not to intervene in the trial court’s discretion in the imposition of penalties save in extraordinary cases; and also because it gives a mistaken impression of laxness on the part of this Court in connection with the problem which persons driving automobiles in a state of intoxication represents for the public safety on our highways.
—0—